Citation Nr: 0211180	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for chest nodules, an 
esophageal disorder, an enlarged prostate, and peripheral 
neuropathy, all claimed as due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967 and from May 1968 to March 1969.  This appeal 
arises from a June 1997 rating decision of the Department of 
Veterans Affairs (VA), Waco, Texas, regional office (RO).

The Board remanded the claim in February 2000 because it 
noted that the RO had not given the veteran notice of the 
regulation defining new and material evidence, i.e., 
38 C.F.R. § 3.156(a), and the veteran had a right to notice 
of this provision which pertained to his claims to reopen 
previously denied claims.  Accordingly, the Board remanded 
the claims to have the RO provide notice of the provisions of 
the regulation and to readjudicate the claims under that 
regulation as required by the decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

On remand, the RO did not notify the veteran of the 
provisions of the regulation.  However, the provisions were 
set forth in their entirety in the Board's remand order and 
the veteran was sent a copy of that order.  Accordingly, the 
Board concludes that the veteran has been given notice of the 
provisions of 38 C.F.R. § 3.156(a), and that further action 
on this matter is not warranted.  See Brady v. Brown, 4 Vet. 
App. 203, 207 (1993) (a remand is unnecessary even where 
there is error on the part of VA, where such error was not 
ultimately prejudicial to the veteran's claim); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied the 
veteran's claims for service connection for chest nodules, an 
esophageal disorder, an enlarged prostate, and peripheral 
neuropathy, all claimed as due to exposure to Agent Orange, 
and for bursitis; the veteran did not perfect an appeal to 
the Board in a timely manner, and the decision became final.

2.  Evidence presented or secured in this case since the 
September 1995 rating decision either has been previously 
before agency decisionmakers, or is cumulative or redundant 
of evidence previously before agency decisionmakers, or does 
not bear directly and substantially upon the specific matter 
under consideration.


CONCLUSION OF LAW

1.  The September 1995 rating decision denying service 
connection for chest nodules, an esophageal disorder, an 
enlarged prostate, and peripheral neuropathy, all claimed as 
due to exposure to Agent Orange, and for bursitis is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the September 1995 rating 
decision is not new and material, and the claims for service 
connection for chest nodules, an esophageal disorder, an 
enlarged prostate, and peripheral neuropathy, all claimed as 
due to exposure to Agent Orange, and for bursitis have not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

In November 1994, the veteran claimed service connection 
chest nodules, an esophageal disorder, an enlarged prostate, 
and peripheral neuropathy, all claimed as due to exposure to 
Agent Orange, and for bursitis, which the veteran believed 
was secondary to a back condition for which he was also 
claiming service connection at that time.  The RO denied 
these claims in a September 1995 rating decision.  The 
veteran filed a notice of disagreement with this rating 
decision in October 1995, and a statement of the case was 
issued in March 1996.  The veteran did not perfect an appeal 
to the Board in a timely manner, and the September 1995 
rating decision became final.  38 C.F.R. §§ 19.32, 20.302(b).

In a June 1997 rating decision, the RO denied the claims for 
service connection chest nodules, an esophageal disorder, an 
enlarged prostate, and peripheral neuropathy, all claimed as 
due to exposure to Agent Orange, and for bursitis.  The 
veteran appealed this decision to the Board.

II.  Analysis.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases which become manifest after separation from service 
in veterans who served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The presumption is a rebuttable one.  38 C.F.R. 
§ 3.307(d).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-___ (HR 1291) (Dec. 27, 2001) (to be 
codified at 38 U.S.C. § 1116(f)).

In this case, the veteran served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975; therefore, he is 
presumed to have been exposed to herbicide agents.  Although 
December 2001 amendments to the law were enacted after the 
RO's September 1995 decision denying the claims for service 
connection for disorders due to Agent Orange, the change in 
the law does not provide any basis for reopening the 
veteran's claims in this case or for treating it as a new 
claim rather than as a claim to reopen.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed.Cir. 1998) (under appropriate 
circumstances, intervening change in applicable law may 
entitle veteran to consideration of claim, even though claim 
is based on essentially the same facts as those in previously 
adjudicated claim); Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed.Cir. 1994).

This is so because the RO did not deny the veteran's claims 
in September 1995 on the basis that it was not presumed that 
he had been exposed to Agent Orange during service.  Rather, 
it denied the claims because the disorders for which service 
connection was claimed were not shown to be among the 
diseases listed in 38 C.F.R. § 3.309(e) for which the 
presumption of service connection was provided and the 
veteran did not provide any evidence to establish service 
connection with proof of actual direct causation.  In 
addition, the RO denied these claims, as well as the claim 
for bursitis, because service medical records were negative 
for diagnosis, treatment, or other findings of these 
conditions.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only for claims received on or after August 29, 
2001, and therefore they are not relevant in this case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Since the final rating decision in September 1995 was 
rendered, the following evidence has been presented or 
secured:  an Agent Orange protocol examination report, dated 
in January 1995 (received by the RO in November 1996); two VA 
outpatient treatment records, dated in June 1991 and July 
1994 (received by the RO in November 1996); a letter dated in 
September 1996 from a doctor who treated the veteran in 
service for a back injury; lay statements pertaining to a 
back injury; and VA Peripheral Nerves and Skin examination 
reports, dated in May 1997.  The Board notes that all of this 
evidence is new in that it was not before the RO when it 
rendered the September 1995 rating decision.

However, these items of evidence are not material to the 
claims for service connection because they do not provide 
evidence that the veteran has any of the claimed disabilities 
currently, except for an enlarged prostate, and with regard 
to that disorder, the evidence shows that it was diagnosed on 
the Agent Orange examination in 1995 but does not show that 
it is the result of a disease or injury incurred in service 
to include exposure to herbicides.  Specifically, the 
diagnosis rendered was "BPH" or benign prostatic 
hypertrophy.  Although prostate cancer is one of the diseases 
for which a presumption of service connection is warranted 
based on exposure to herbicides, the evidence does not show 
that the veteran has prostate cancer.

Accordingly, the Board concludes that the evidence presented 
or secured since the September 1995 rating decision was 
rendered does not bear directly and substantially upon the 
specific matter under consideration and it is not, either by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
evidence does not contribute to a complete record upon which 
the claim can be evaluated or to a more complete picture of 
the circumstances surrounding the origin of the claimed 
disabilities.  Hodge, 155 F.3d at 1363.  Instead, the 
evidence contributes nothing to the case upon which a 
reopening may be based.  For these reasons, the Board 
concludes that the evidence received since the September 1995 
rating decision is not new and material, and the claims for 
service connection for chest nodules, an esophageal disorder, 
an enlarged prostate, and peripheral neuropathy, all claimed 
as due to exposure to Agent Orange, and for bursitis have not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

In so concluding, the Board notes that while this appeal was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 1991 & Supp 2001).  The VCAA 
affirmed the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed.Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001)

The Board finds with respect to this claim that all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (noting that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims).  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at 38 U.S.C.A. § 5103 (West Supp. 2001) and 66 
Fed. Reg. 45630 (August 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159(b)) that VA notify the veteran and his representative 
of the evidence necessary to substantiate his claims.  
Moreover, the veteran was notified in the rating decision, 
the statement of the case, the supplemental statement of the 
case, and the Board's February 2000 remand order of the legal 
requirements that needed to be met in order for his claim to 
be reopened and granted.  Thus, the veteran has been provided 
with sufficient notice as to the evidence necessary to reopen 
his claim, and there is no indication that there is any other 
evidence to be obtained or development to be accomplished 
which would assist in the adjudication of his claim.

Accordingly, the Board is satisfied that the facts relevant 
to the claim have been properly developed and that there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.  
A remand to afford the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations 
would only serve to further delay resolution of the claim 
with no benefit flowing to the veteran.  See Soyini, 1 Vet. 
App. at 546; Sabonis, 6 Vet. App. at 430; Brady, 4 Vet. App. 
at 207 (1993).


ORDER

New and material evidence not having been submitted, service 
connection for chest nodules, an esophageal disorder, an 
enlarged prostate, and peripheral neuropathy, all claimed as 
due to exposure to Agent Orange, and for bursitis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

